WE RECEIVED YOUR REQUEST FOR AN OPINION WHEREIN YOU ASK ESSENTIALLY WHETHER ONE COMMISSIONER CAN EFFECT AN AMENDMENT TO A RESOLUTION PASSED BY THE ENTIRE BOARD OF COUNTY COMMISSIONERS, AS IT AFFECTS EQUIPMENT ORIGINALLY HEADED FOR HIS DISTRICT. YOU ADVISED ME Y PHONE TODAY THAT THE ACTUAL CONTROVERSY BEHIND THIS REQUEST HAS BEEN RESOLVED. WHILE THERE ARE CERTAINLY SOME GENUINE LEGAL ISSUES RAISED IN YOUR REQUEST, I WOULD SUGGEST THAT YOU RESUBMIT THE QUESTIONS AT A LATER TIME IF YOU BELIEVE THEY NEED TO BE ADDRESSED THROUGH THE OPINION PROCESS.
N MY OPINION, ONE COMMISSIONER CERTAINLY CANNOT, BY HIMSELF, ALTER THE ACTIONS OF THE ENTIRE BOARD OF COUNTY COMMISSIONERS. A.G. OPINION NO. 69-203 EVEN IF HE COULD, SUCH AN ACTION WOULD FALL WITHIN THE PRECISE LANGUAGE OF 19 Ohio St. 333 (1981) WHICH WOULD PREVENT A DEFEATED INCUMBENT FROM DISPOSING OF ANY MACHINERY OR EQUIPMENT. IN MY VIEW THIS IS JUST THE TYPE OF ACTION WHICH 333 WAS DESIGNED TO PREVENT. THESE VIEWS ARE SOLELY MY OWN AND DO NOT CONSTITUTE THE OFFICIAL OPINION OF THIS OFFICE. PLEASE LET ME KNOW IF THESE ISSUES REQUIRE THIS OFFICE TO ADDRESS THEM AGAIN.
(THOMAS L. SPENCER)